DETAILED ACTION
This Office Action is in response to the communication filed on 01/07/2021. 
Claims 1-15, and 30 have been canceled. New claim 31 has been added. Claims 16-29, and 31 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed on 01/07/2021 have been fully considered.
The objections to claims 16-17, 20-21, and 24-29 have been withdrawn in view of amendments of the claims.
The rejection of claim 30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn due to cancelation of the claim. 
The rejection of claim 30 under 35 U.S.C. 101 as being directed to non-statutory subject matter has been withdrawn due to cancelation of the claim. 
In response to Applicant's arguments on pages 8-12 of Remarks that Honzumi does not teach a data memory and at least two write units that are each adapted to cause write operations to the data memory, and a detection unit adapted to detect a write unit of the at least two write units that causes a specific 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 16, 18, 20-21, 23, 25, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Honzumi (US 2014/0157432) in view of Chen et al. (US 2015/0220455).
Claim 16, Honzumi teaches:
A security module with secure memory management, comprising:
a data memory and at least two write units that are each adapted to cause write operations to the data memory; (e.g. figs. 1-2, 7, [0071], "communication operation by the communication circuit 61 and rewrite operation on the flash memory 31 are exclusively controlled…The CPU 11 makes settings of the communication circuit 61…The communication circuit 61 performs communication operations in synchronization with communication clocks CKC generated by the communication-only oscillator 62" [0072]-[0073], "When the CPU 11 issues an instruction to rewrite the flash memory 31…the memory controller 41 can rewrite the flash memory 31 by following the rewrite instruction")
a manipulation handling unit adapted to trigger a security operation made available in response to a specific write operation being associated with a non-
Honzumi teaches a detection unit adapted to detect and the at least two write units (see above), and does not appear to explicitly teach but Chen teaches: 
detect a write unit that causes a specific write operation. (e.g. figs. 5, 7-8, [0137], "a write attempt may be detected. For example, an SEA may detect or otherwise be informed of a write attempt…A program, application, process, and/or the like attempting the write" [0138], "the SEA may determine whether the detected write attempt is in accordance with a whitelist policy, a blacklist policy, and/or the like. For example, the SEA may store or otherwise have reference to a whitelist which provides a list of programs or processes that are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Chen into the invention of Honzumi. The motivation for such an implementation would be for the purpose of protecting data integrity and preventing attackers from damaging and taking full control of a computer system (Chen [0004], [0006]).
Claim 18, Honzumi-Chen combination teaches: 
wherein the data memory is manageable a memory management unit, (MMU). (e.g. Honzumi fig. 7, [0087], [0089])
Claim 20, Honzumi-Chen combination teaches:
wherein the security module supplies at least one sensor that permits a detection of the write unit from at least one measurement. (e.g. Chen fig. 10, [0040], [0137]-[0138])
Same motivation as presented in claim 16 would apply.  
Claim 21, Honzumi-Chen combination teaches:

Claim 23, Honzumi-Chen combination teaches:
wherein the manipulation handling unit is adapted to trigger the security operation before or after a write operation. (e.g. Honzumi [0071])
Claim 25, Honzumi-Chen combination teaches:
wherein the data memory is present in a form of a non-volatile memory. (e.g. Honzumi [0036])
Claim 27, Honzumi teaches the manipulation handling unit (see above) and takes place employing a charge pump (e.g. [0106]), and does not explicitly teach but Chen teaches detection of the write unit (e.g. [0137]-[0138], [0144]). Same motivation as presented in claim 16 would apply.  
Claim 31, Honzumi teaches:
A security module with secure memory management, comprising:

a manipulation handling unit adapted to trigger a security operation made available in response to a specific write operation being associated with a non-authorized write unit. (e.g. [0026], "the exclusive control unit includes a detection circuit (51, 52) that detects the state of a communication clock (CKC) used by the communication unit to perform communication. The exclusive control unit restricts access to the predetermined storage unit when the detection circuit detects that the communication clock for the communication unit is in an active state" [0033], "suppressing the unauthorized programs or data from breaking into the predetermined storage unit from the communication unit during the write 
Honzumi teaches a detection unit adapted to detect, the at least two write units, and the security module (see above), and does not appear to explicitly teach but Chen teaches:
detect a write unit that causes a specific write operation; and (e.g. figs. 5, 7-8, [0137], "a write attempt may be detected. For example, an SEA may detect or otherwise be informed of a write attempt…A program, application, process, and/or the like attempting the write" [0138], "the SEA may determine whether the detected write attempt is in accordance with a whitelist policy, a blacklist policy, and/or the like. For example, the SEA may store or otherwise have reference to a whitelist which provides a list of programs or processes that are allowed to write…the SEA may store or otherwise have reference to a blacklist which provides a list of programs or processes that are not allowed to write" [0144], "a determination is made (e.g., the SEA determines) whether the entity (e.g., program or process) attempting to write is authentic")
supplies at least one sensor that permits a detection of the write unit from at least one measurement. (e.g. fig. 10, [0040], "The SEA may be a module for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Chen into the invention of Honzumi. The motivation for such an implementation would be for the purpose of protecting data integrity and preventing attackers from damaging and taking full control of a computer system (Chen [0004], [0006]).
Claims 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Honzumi (US 2014/0157432) in view of Chen et al. (US 2015/0220455) further in view of Hirose et al. (EP 1094423).
Claim 17, Honzumi-Chen combination teaches the security module (see above) and does not explicitly teach but Hirose teaches: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Hirose into the invention of Honzumi-Chen combination. The motivation for such an implementation would be for the purpose of detecting unauthorized access and protecting an integrated circuit (Hirose [0021]).
Claim 22, Honzumi-Chen combination teaches the security module and security operation triggered (see above) and does not explicitly teach but Hirose teaches:
supplies a decision logic that describes which security operation is to be triggered. (e.g. [0015]-[0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Hirose into the invention of Honzumi-Chen combination. The motivation for such an implementation would be for the purpose of detecting unauthorized access and protecting an integrated circuit (Hirose [0021]).
Claims 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Honzumi (US 2014/0157432) in view of Chen et al. (US 2015/0220455) further in view of Nagamasa et al. (US 2004/0177215).
Claim 19, Honzumi-Chen combination teaches the data memory (see above) and does not explicitly teach but Nagamasa teaches: 
at least partially secured by address and/or data encryption. (e.g. abstract, claim 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Nagamasa into the invention of Honzumi-Chen combination. The motivation for such an implementation would be for the purpose of proving countermeasure means against attacking methods in practical use in which security is improved and manufacturing is simplified (Nagamasa [0007]-[0009]).
Claim 24, Honzumi-Chen combination teaches activation of the security module (see above) and does not explicitly teach but Nagamasa teaches: 
takes place by a standard of International Organization of Standardization (ISO) 7816 family. (e.g. [0042], [0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings .
Claims 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Honzumi (US 2014/0157432) in view of Chen et al. (US 2015/0220455) further in view of Holtmanns (US 2018/0027405).
Claim 26, Honzumi-Chen combination teaches at least one write unit (see above) and does not explicitly teach but Holtmanns teaches: 
wherein at least one write unit is present in a form of an eUICC and/or at least one write unit is present in the form of a baseband controller. (e.g. fig. 3, [0104])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Holtmanns into the invention of Honzumi-Chen combination. The motivation for such an implementation would be for the purpose of enforcing policy that prevent unauthorized operations performed on a eUICC to securely initialize and regionalize the eUICC (Holtmanns [0080], [0082], [0093]).

arranged within an eUICC or outside an eUICC. (e.g. fig. 3, [0104])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Holtmanns into the invention of Honzumi-Chen combination. The motivation for such an implementation would be for the purpose of enforcing policy that prevent unauthorized operations performed on a eUICC to securely initialize and regionalize the eUICC (Holtmanns [0080], [0082], [0093]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honzumi (US 2014/0157432).
Claim 29, Honzumi teaches:
A method for secure memory management comprising:
physical measuring of a write operation on a data memory employing a charge pump; and (e.g. figs. 1-2, 7, [0071]-[0073], "When having detected a change in a communication clock CKC, the oscillation-stop verification circuit 52 changes a detection signal DTC to high and sends it to the access authorization circuit 51. The access authorization circuit 51 that has received the detection signal DTC disables an access permission signal PRM, thereby disallowing the memory controller 41 to control access to the flash memory 31…When the CPU 11 issues an instruction to rewrite the flash memory 31…the memory controller 41 can rewrite the flash memory 31 by following the rewrite instruction…rewrite the flash memory 31 with the rewrite data, the CPU 11 firstly causes the communication-only oscillator 62 to start oscillating (S1), downloads rewrite data, such as new programs or data, through the communication circuit 61 (S2)…Once receiving notification that the communication circuit 61 has completed receiving operations with an interrupt request, the CPU 11 causes the communication circuit 61 to stop (S4) and stops the communication-only oscillator 62 from 
selecting a security operation made available in dependence on a read-out, on the basis of a logic made available. (e.g. figs. 1-2, 7, [0026], "the exclusive control unit includes a detection circuit (51, 52) that detects the state of a communication clock (CKC) used by the communication unit to perform communication. The exclusive control unit restricts access to the predetermined storage unit when the detection circuit detects that the communication clock for the communication unit is in an active state" [0033], "suppressing the unauthorized programs or data from breaking into the predetermined storage unit from the communication unit during the write operation" [0071]-[0073], "When having detected a change in a communication clock CKC, the oscillation-stop verification circuit 52 changes a detection signal DTC to high and sends it to the access authorization circuit 51. The access authorization circuit 51 that has received the detection signal DTC disables an access permission signal PRM, thereby disallowing the memory controller 41 to control access to the flash 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference is cited but not been replied upon for this Office action: US 2015/0278123 discloses a computing device detecting a transactional abort originating from a transactional envelope, and determines whether a security event has occurred. A security event may include an unauthorized write to the monitored memory locations from outside the transactional envelope. The computing device reports any security events that are detected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on 5712724219.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Primary Examiner, Art Unit 2436